DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 02/16/2021, claims 1-20 remain pending, of which 1, 5, 6, 14 and 15 are currently amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2009/0137320) in view of Faith et al (US 2017/0279719).
Regarding claims 1 and 14: Kimura discloses identifying, by the computer system, a first end user device (paragraph [0044], the video game apparatuses 141, 151, . . . from among the two or more video game apparatuses 100 individually belonging to the video game apparatus groups 140, 150, . . . are designated as a front end server by the server apparatus 200 (a client with respect to the server apparatus 200)); providing, by the computer system, a first NPC specification to the first end user device, wherein the first NPC specification specifies at least a first NPC adapted to be executed at the first end user device (paragraph [0049], The video game apparatuses 141, 151, . . . as the front end server individually collect the positions or battle actions of the player characters from other video game apparatuses 142, 152, . . . belonging to the same type as the video game apparatus groups 140, 150, . . . , and calculate change values of parameters of each player character on the basis of the positions or battle actions of the player characters and the motions of the non-player characters); and causing, by the computer system, an initiation of the simulated NPC gameplay session that includes simulated gameplay of the first NPC (paragraph [0048], video game apparatuses 100 which execute the AI routine for moving the non-player characters are only the video game apparatuses 141, 151, . . . as the front end server).
However, Kimura does not specifically disclose that the first end user device is identified based on whether it has a first spare computing capacity that can be used to instantiate the first NPC during the simulated NPC gameplay session.
Faith discloses a polling tournament which identifies an end user device based on whether it has a first computing capacity to instantiate a networked program task (paragraph [0037], paragraph [0048], paragraph [0051] continuous and dynamic polling tournaments are conducted in order to determine which computing resources from a selected subset of resources has a more spare capacity for performing the task, scheduling request may be received for a task associated with one or more constraints. For example, the task may be related to a client application request to perform certain jobs that may be allocated across a number of different system computing resources. The constraints may identify an amount of computing resources needed to perform the task, the winning candidate may be the device with the greatest amount of current spare computing capacity. In that regard, the current spare computing capacity of the winning tournament candidate may be sufficient to satisfy the constraint associated with performing the task).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the polling procedure as taught by Faith into the gaming system as taught by Kimura in order to allow a plurality of players to enter a network game, without imposing a lot of load on a server apparatus for managing the entire progress of the network game (Kimura, paragraph [0011]).
Regarding claims 2 and 15: Kimura discloses that which is discussed above. Kimura further discloses determining that the first end user device is no longer involved in the simulated NPC gameplay session prior to completion of the simulated NPC gameplay session (paragraph [00171], even though the player of the video game apparatus 141 designated as the front end server leaves the game, and a necessary processing is not executed in the front end server, another video game apparatus is newly designated as the front end server); obtaining a latest known state of the first NPC before the first end user device was no longer involved in the simulated NPC gameplay session (paragraph [0171], the video game apparatus 141 newly designated as the front end server, the video game apparatuses 141, 151, . . . designated as the front end servers perform decision of the motions of the non-player character or calculation of the change values of the parameters of the player characters, control transmission/reception of information regarding the progress of the game between the video game apparatuses 100 belonging to each of the video game apparatus groups 140, 150, . . . , and transmit information regarding the progress state of the game to the server apparatus 200); generating a second NPC specification based on the latest known state of the second NPC (paragraph [0171], the video game apparatus 141 newly designated as the front end server, the video game apparatuses 141, 151, . . . designated as the front end servers perform decision of the motions of the non-player character or calculation of the change values of the parameters of the player characters, control transmission/reception of information regarding the progress of the game between the video game apparatuses 100 belonging to each of the video game apparatus groups 140, 150, . . . , and transmit information regarding the progress state of the game to the server apparatus 200); identifying a second end user device to replace the first end user device; and providing the second NPC specification to the second end user device (paragraph [0049], The video game apparatuses 141, 151, . . . as the front end server individually collect the positions or battle actions of the player characters from other video game apparatuses 142, 152, . . . belonging to the same type as the video game apparatus groups 140, 150, . . . , and calculate change values of parameters of each player character on the basis of the positions or battle actions of the player characters and the motions of the non-player characters).
Regarding claims 3 and 16: Kimura discloses that which is discussed above. Kimura further discloses obtaining, by the computer system, one or more simulation metrics that describes an aspect of the simulated NPC gameplay session (paragraph [0069], In the game progress tables 320 of the video game apparatus groups 140, 150, . . . , with respect to each video game apparatus 100 that enters a corresponding battle zone, ID 322, front end flag 323, front end designated date and time 324, team 325, and game status 326 are registered).
Regarding claim 4: Kimura discloses that which is discussed above. Kimura further discloses identifying, by the computer system, a second end user device, wherein the second end user device is identified based on whether it has a second spare computing capacity that can be used to execute a second NPC during the simulated NPC gameplay session (paragraph [0044], the video game apparatuses 141, 151, . . . from among the two or more video game apparatuses 100 individually belonging to the video game apparatus groups 140, 150, . . . are designated as a front end server by the server apparatus 200 (a client with respect to the server apparatus 200)).
Regarding claim 5: Kimura discloses that which is discussed above. Kimura further discloses providing, by the computer system, a second NPC specification to the second end user device, wherein the second NPC specification specifies at least a second NPC adapted to be instantiated at the second end user device (paragraph [0049], The video game apparatuses 141, 151, . . . as the front end server individually collect the positions or battle actions of the player characters from other video game apparatuses 142, 152, . . . belonging to the same type as the video game apparatus groups 140, 150, . . . , and calculate change values of parameters of each player character on the basis of the positions or battle actions of the player characters and the motions of the non-player characters).
Regarding claim 6: Kimura discloses that which is discussed above. Kimura further discloses causing, by the computer system, specific execution of the simulated NPC gameplay session that includes simulated gameplay of the second NPC (paragraph [0048], video game apparatuses 100 which execute the AI routine for moving the non-player characters are only the video game apparatuses 141, 151 . . . as the front end server).
Regarding claims 7 and 20: Kimura discloses that which is discussed above. Kimura further discloses that identifying the first end user device comprises obtaining an indication that the first end user device has entered an inactive state (paragraph [0195], the video game apparatus 100, which moves to the new battle zone and enters the game, is designated as the front end server in the battle zone before movement).
Regarding claims 8-9 and 17: Kimura discloses that which is discussed above. Kimura further discloses that the one or more simulation metrics comprises an NPC performance metric (paragraph [0081], video game apparatus 141(B) transmits the information to the video game apparatus 142(A) or calculates the motions of the non-player characters or the change values of the parameters of the player characters on the basis of the information), the method further comprising: determining a performance of the first NPC during the simulated NPC gameplay session based on the NPC performance metric (paragraph [0081], video game apparatus 141(B) transmits the information to the video game apparatus 142(A) or calculates the motions of the non-player characters or the change values of the parameters of the player characters on the basis of the information).


Claims 10-13 and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2009/0137320) in view of Faith et al (US 2017/0279719) as applied to the claims  above, and further in view of Kaewell et al (US 2016/0296840).
Regarding claims 10 and 19: Kimura and Faith disclose that which is discussed above. However, Kimura nor Faith specifically disclose that the one or more simulation metrics comprise a network performance metric, the method further comprising: determining a quality of a network connection based on the network performance metric.
Kaewell discloses that the one or more simulation metrics comprise a network performance metric (paragraph [0107], the optimization server, based on a quality of experience policy, determines whether to change the configuration of the network. For example, a quality of experience policy may indicate that one or more additional application servers should be added when a load parameter of an application server already in use rises above a threshold level); and determining a quality of a network connection based on the network performance metric (paragraph [0107], the optimization server, based on a quality of experience policy, determines whether to change the configuration of the network. For example, a quality of experience policy may indicate that one or more additional application servers should be added when a load parameter of an application server already in use rises above a threshold level. Some of the users may then be transferred to the new application server).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the present application to integrate the quality metrics as taught by Kaewell into the system as taught by Kimura and Faith in order to provide players with high quality game experiences.
Regarding claims 11 and 18: Kimura and Faith disclose that which is discussed above. However, Kimura nor Faith specifically disclose that the one or more simulation metrics comprise a gameplay quality metric, the method further comprising: determining a quality of a match of the first NPC and the second NPC based on the gameplay quality metric and the quality of the network connection
Kaewell discloses that the one or more simulation metrics comprise a gameplay quality metric (paragraph [0107], the optimization server, based on a quality of experience policy, determines whether to change the configuration of the network. For example, a quality of experience policy may indicate that one or more additional application servers should be added when a load parameter of an application server already in use rises above a threshold level), the method further comprising: determining a quality of a match of the first NPC and the second NPC based on the gameplay quality metric and the quality of the network connection (paragraph [0107], the optimization server, based on a quality of experience policy, determines whether to change the configuration of the network. For example, a quality of experience policy may indicate that one or more additional application servers should be added when a load parameter of an application server already in use rises above a threshold level).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the present application to integrate the quality metrics as taught by Kaewell into the system as taught by Kimura and Faith in order to provide players with high quality game experiences.
Regarding claim 12: Kimura and Faith discloses that which is discussed above. However, Kimura nor Faith specifically disclose that the quality of the network connection reflects network connectivity of a grouping of the first end user device and a second end user device, wherein the grouping is based on a geographic location, a particular network used, an Internet Service Provider associated with the first end user device or the second end user device, whether a wireless or wired connection is used, an identification of a game hosting service, end user device version, or type of Network Address Translation (NAT) connection.
Kaewell discloses that the quality of the network connection reflects network connectivity of a grouping of the first end user device and a second end user device, wherein the grouping is based on a geographic location, a particular network used, an Internet Service Provider associated with the first end user device or the second end user device, whether a wireless or wired connection is used, an identification of a game hosting service, end user device version, or type of Network Address Translation (NAT) connection (paragraph [0108], quality of experience policy may indicate that when a user experiences latency above a threshold level, the user should be reassigned to a different application server located nearer to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the present application to integrate the quality metrics as taught by Kaewell into the system as taught by Kimura and Faith in order to provide players with high quality game experiences.
Regarding claim 13: Kimura and Faith disclose that which is discussed above. However, Kimura nor Faith specifically disclose that the one or more simulation metrics comprise a fault metric, the method further comprising: determining whether a fault has occurred with hardware or software involved in the simulated gameplay session based on the fault metric.
Kaewell discloses that the one or more simulation metrics comprise a fault metric (paragraph [0108], a quality of experience policy may indicate that, in response to a high latency parameter, a different communication network should be used to connect the user to the application server. The latency parameter may be based on the latency of communications from at a user to the application server, communications from the application server to the user, or both), the method further comprising: determining whether a fault has occurred with hardware or software involved in the simulated gameplay session based on the fault metric (paragraph [0108], a quality of experience policy may indicate that, in response to a high latency parameter, a different communication network should be used to connect the user to the application server. The latency parameter may be based on the latency of communications from at a user to the application server, communications from the application server to the user, or both).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the present application to integrate the quality metrics as taught by Kaewell into the system as taught by Kimura and Faith in order to provide players with high quality game experiences.


Response to Arguments
Applicant’s arguments, see Remarks, filed 02/16/2021, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/            Examiner, Art Unit 3715